     Case 2:19-cv-00667-TLN-DMC Document 67 Filed 01/22/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SIDNEY PETILLO,                                     No. 2:19-CV-0667-TLN-DMC-P
12                        Plaintiff,
13            v.                                          AMENDED
14    HAINEY, et al.,                                     FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion for summary judgment. ECF No.

19   60. Defendants oppose granting summary judgment. ECF No. 61. The undersigned United States

20   Magistrate Judge recommends denying the motion.

21

22                                     I. PLAINTIFF’S ALLEGATIONS

23                   Plaintiff’s motion is insubstantial. Plaintiff merely states that he initiated the

24   present action because of excessive force and an unconstitutional search and seizure. Id. at 1.

25   Plaintiff states that the Court told him that he would be deposed but “no statute initiatives has

26   been taken by the court.” Id. 1–2. He then requests judgment be entered in his favor and asks the

27   Court to notify Defendants that he is ready for trial. Id. at 2.

28   ///
                                                          1
     Case 2:19-cv-00667-TLN-DMC Document 67 Filed 01/22/21 Page 2 of 3


 1                                    II. DEFENDANTS’ RESPONSE

 2                   Defendants oppose Plaintiff’s motion for summary judgment. ECF No. 61.

 3   Defendants, in sum, argue that Plaintiff’s motion is procedurally defective because it does not

 4   comply with Federal Rule of Civil Procedure 56 and Local Rule 260(a). Id. at 1. They argue that

 5   Plaintiff must establish that there is no dispute as to any material fact and that he is entitled to

 6   judgment as a matter of law. Id. Because Plaintiff’s motion does not contain any factual

 7   discussion or supporting evidence, the motion fails to comply with the requirement that Plaintiff

 8   demonstrate the absence of a genuine dispute of material fact and that he support his motion with

 9   specific, undisputed facts. Id. at 2. Defendants cannot adequately respond to Plaintiff’s vague

10   motion because Plaintiff fails to assert any clear basis for judgment in his favor. Id. The motion,

11   in Defendants’ view, should thus be denied. Id.

12

13                                             III. DISCUSSION

14                   The undersigned dispenses with any involved summary judgment analysis

15   because, as noted below, Plaintiff’s motion is procedurally defective. But the Court notes that

16   summary judgment is available when the moving party shows that there is no genuine dispute as

17   to any material fact and that the moving party is entitled to judgment as a matter of law. See Fed.

18   R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); InteliClear, LLC v.

19   ETC Global Holdings, Inc., 978 F.3d 653, 657 (9th Cir. 2020); Soremekun v. Thrifty Payless,

20   Inc., 509 F.3d 978, 984 (9th Cir 2007). The party moving for summary judgment bears the initial

21   burden of identifying the portions of the record that demonstrate the absence of a fact or facts

22   necessary for one or more essential elements of each claim. InteliClear, 978 F.3d at 657. Plaintiff

23   has not met that burden; indeed, his motion is bereft of any factual discussion whatsoever. See

24   ECF No. 60. Plaintiff has not demonstrated the lack of a genuine dispute as to material fact.

25                   Plaintiff’s motion is further defective because it does not comply with Local Rule

26   260(a). This Court’s local rules require motions for summary judgment to be submitted with a

27   “Statement of Undisputed Facts.” L.R. 260(a). A statement of undisputed facts must list the each

28   of the specific material facts that the motion for summary judgment relies upon. Id. The statement
                                                         2
     Case 2:19-cv-00667-TLN-DMC Document 67 Filed 01/22/21 Page 3 of 3


 1   must also cite to the portion of the record that establishes the fact relied upon. Id. For example,

 2   the moving party may cite to a pleading, affidavit, deposition, or admission in establishing a fact.

 3   Id. Plaintiff has not filed a statement of undisputed facts. See ECF No. 60. His motion is

 4   consequently defective because it does not comply with this Court’s procedural rules.

 5

 6                                           IV. CONCLUSION

 7                  Based on the foregoing, the undersigned recommends that Plaintiff’s motion for

 8   summary judgment (ECF No. 60) be denied.

 9                  These findings and recommendations are submitted to the United States District

10   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

11   after being served with these findings and recommendations, any party may file written objections

12   with the court. Responses to objections shall be filed within 14 days after service of objections.

13   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

14   Ylst, 951 F.2d 1153 (9th Cir. 1991).

15

16   Dated: January 21, 2021
                                                            ____________________________________
17                                                          DENNIS M. COTA
18                                                          UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

28
                                                        3
